Exhibit 10.30.1

AMENDMENT NO. 1

TO THE

UNIFIED GROCERS, INC.

DEFERRED COMPENSATION PLAN II

Unified Grocers, Inc. (the “Company”) hereby amends the above-named plan (the
“Plan”), effective as of January 1, 2011, as follows:

1. Section 3.4(d) of the Plan is hereby amended in its entirety to read as
follows:

“(d) The additional Contribution Credit (as such term is defined in the
Retirement Plan) that would have been credited under the Retirement Plan if the
Participant had not elected to defer a portion of his or her compensation under
this Plan, which shall be credited as of the earlier of: (i) the date the
Participant ceases to be an Employee; or (ii) the last day of the Plan Year to
which such benefit relates. The compensation taken into account to determine
this benefit shall be subject to the limitations contained in Section 401(a)(17)
and Section 415 of the Code.”

2. Section 3.6(d) of the Plan is hereby amended by adding a new sentence at the
end to read as follows:

“Notwithstanding any provision in the Plan to the contrary, the Annual Excess
Amount described in Section 3.4(d) that is credited to a Participant’s Annual
Account on or after December 31, 2010, shall be credited or debited in
accordance with the rules of this Section 3.6 from the earlier of: (i) the date
the Participant ceases to be an Employee; or (ii) the January 1st immediately
following the Plan Year to which such benefit relates.”

IN WITNESS WHEREOF, the Company, by its duly authorized officers, have executed
this Amendment effective as of January 1, 2011.

 

    UNIFIED GROCERS, INC Dated:     9/09/10                                    
                         By:  

        /s/ Robert M. Ling, Jr.

   

Robert M. Ling, Jr. Executive Vice President & General

Counsel

Dated:     9/09/10                                                             
By:  

        /s/ Richard J. Martin

    Richard J. Martin Executive Vice President & Chief Financial Officer